DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ response filed 7/23/2021 amended claim 1, cancelled claims 2-20 and added new claims 21-34.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Stephenson and the 35 USC 103 rejections over Liu and Liu in view of Brousmiche from the office action mailed 4/30/2021; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the double patenting rejection from the office action mailed 4/30/2021; therefore this rejection is also withdrawn.  For the reasons stated below claims 1 and 21-34 are allowed.   


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the end of line 1 on page 1 of the specification:    

AFTER the phrase, “This application is a continuation of US Application No. 15/921,811 . . . .”   



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for chromatographic compositions to comprise surface modifiers comprising silicon bonded to phenyl groups as recited in the instant claims.  The prior art des not, however, teach these compounds for use in a reverse-phase chromatography method to separate proteins or oligonucleotides having the “total phenyl surface coverage” as recited in the instant claims.  For this reason claims 1 and 21-34 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771